NO. 07-07-0286-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL C

                                       JULY 25, 2007

                          ______________________________


                       TAMRA BARRON MORPHIS, APPELLANT

                                             V.

                       FRANKLIN DUAINE MORPHIS, APPELLEE


                        _________________________________

        FROM THE COUNTY COURT AT LAW NO. 1 OF LUBBOCK COUNTY;

         NO. 2006-533,970; HONORABLE LARRY B. “RUSTY” LADD, JUDGE

                          _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant, Tamra Barron Morphis, perfected this appeal from a final decree of

divorce. On July 12, 2007, the trial court granted Morphis’s motion for new trial. The legal

effect of an order granting a new trial vacates the original judgment and returns the case

to the trial court as if no previous trial had been conducted. Old Republic Ins. Co. v. Scott,
846 S.W.3d 832, 833 (Tex. 1993); see also Markowitz v. Markowitz, 118 S.W.3d 82, 88

(Tex.App.–Houston [14th Dist.] 2003, pet. denied); Long John Silver’s, Inc. v. Martinez, 850
S.W.2d 773, 777 (Tex.App.–San Antonio 1993, writ dism’d w.o.j.). Thus, there is no final

judgment from which an appeal may be prosecuted.


       Accordingly, the appeal is dismissed.


                                                 Patrick A. Pirtle
                                                     Justice




                                             2